ROSE, District Judge.
The appellee is the owner of reissued letters patent No. 12,719, dated November 12, 1907. The original patent was numbered 806,779, and was granted December 12, 1905. The validity of the reissue in suit has been upheld by the court below in Peter T. Coffield & Son v. Spears & Riddle (C. C.) 169 Fed. 641, and in Coffield Motor Washer Co. v. A. D. Howe Co. (C. C.) 172 Fed. 668, and by this court in A. D. Howe Machine Co. v. Coffield Motor Washer Co., 197 Fed. 541, 117 C. C. A. 37. In the last-mentioned case the Supreme Court denied a petition for a writ of certiorari. 227 U. S. 677, 33 Sup. Ct. 405, 57 L. Ed. 700.
. In the case at bar a preliminary injunction has been issued against the appellants, restraining them pendente lite from making, using, and selling a particular form of water motor alleged to infringe on the patent in suit. From the order granting such injunction this appeal .has been taken.
We refrain from any discussion of the various assignments of error, in order that when, if ever, this cause shall again come before us on appeal from a final decree, neither this court nor the parties may be embarrassed by anything which may be now said. The sole question upon which we are now called upon to pass is whether the learned judge below, in granting this preliminary injunction, improvidently exercised the discretion committed to him by law. Rahley v. Columbia Phonograph Company, 122 Fed. 623, 58 C. C. A. 639. We do not think that he did.
Affirmed.